EXECUTION VERSION

WAIVER

WAIVER (this “Waiver”) dated as of March 19, 2007, with respect to the Credit
Agreement referred to below, between The Shaw Group Inc. (the “Borrower”) and
BNP Paribas, as administrative agent (in such capacity, the “Agent”) pursuant to
authority granted by the Required Lenders.

Reference is made to the Credit Agreement dated as of April 25, 2005 among the
Borrower, the “Guarantors” party thereto, the “Lenders” party thereto and the
Agent (as amended by Amendment No. 1 dated as of October 3, 2005, Amendment
No. 2 dated as of February 27, 2006, Amendment No. 3 dated as of June 20, 2006
and Amendment No. 4 dated as of October 13, 2006, and as modified and
supplemented and in effect from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein shall have their respective
meanings under the Credit Agreement.

The Borrower and the Agent (pursuant to authority granted by the Required
Lenders) have entered into a Waiver dated of January 18, 2007 (the “Existing
Waiver”), pursuant to which the Required Lenders waived, for a period of
60 days, compliance by the Borrower with any covenant in the Credit Agreement to
the extent that such covenant would be breached as a result of the Borrower’s
failure to prepare and file with the SEC certain historical financial
statements, pro forma financial statements and related notes regarding the
Westinghouse Investments that are required to be filed by the Borrower under
Regulation S-X of the Securities Act of 1933, as amended (the “Westinghouse
Filing Requirement”). The Borrower has advised the lenders that it expects to
make such filing within 90 days of the date hereof and has requested the Lenders
to provide a further extension of the deadline to comply under the Credit
Agreement with the Westinghouse Filing Requirement.

In recognition of the foregoing, the Agent (acting with the written consent of
the Required Lenders) hereby waives compliance by the Borrower with any covenant
in the Credit Agreement solely to the extent that such covenant would be
breached as a result of the Borrower’s failure to comply with the Westinghouse
Filing Requirement and hereby waives the requirement that the Borrower make any
representation or warranty in the Credit Agreement solely to the extent that
such representation or warranty would be false as a result of the Borrower’s
failure to comply with the Westinghouse Filing Requirement.

This Waiver shall become effective upon execution of one or more counterparts
hereof by the Borrower and by the Agent pursuant to authority granted by the
Required Lenders; provided, that this Waiver shall cease to be in effect if (but
only if) the Borrower fails to comply with the Westinghouse Filing Requirement
within 90 days after the date hereof.

This Waiver contains the final and complete integration of all prior expressions
by the Borrower and the Lenders with respect to the subject matter hereof and
shall constitute the entire agreement between the Borrower and the Lenders with
respect to the subject matter hereof superseding all prior oral or written
understandings. The substance of the waivers contained herein are limited
precisely as written and shall not be deemed to be a waiver of any other
provision of the Credit Agreement. Except as expressly provided herein, the
Credit Agreement shall remain unchanged and in full force and effect. This
Waiver may be executed in counterparts, and delivery of a counterpart signature
page to this Waiver by facsimile shall be effective as delivery of an original
manually executed counterpart of this Waiver. This Waiver shall be governed by
and construed in accordance with the internal laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the day and year first above written.

THE SHAW GROUP INC.

     
By:
  /s/ Robert L. Belk
 
   
 
  Robert L. Belk
Executive Vice President and
Chief Financial Officer



    AGENT:

BNP PARIBAS, as Agent

         
By:
  /s/ Jamie Dillon  
     

 
  Name: Jamie Dillon
Title  
Managing Director
 
       
By:
  /s/ Sandy Bertram  
     

 
  Name: Sandy Bertram
Title  
Vice President
 
       

